Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of Group I, claims 1-10 and 16-20 in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that a search for references applicable to the claims of Group I would necessarily yield references applicable to the claims of Group I, Group II, and Group III if any such references exist, as such there is no serious search burden imposed on the examiner.  This is not found persuasive because the restriction was made due to a lack of unity of invention between the three groups. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the first spool chamber" and “the second spool chamber” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 no longer recites the spool chambers after the preliminary amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (WO 2016182171 A1).
Regarding claim 1, Hwang (WO 2016182171 A1) teaches passing a thin metal plate (flexible substrate) through a coating drum (pg. 3 line 106-111; Fig. 1 – 31) in a deposition chamber (Fig. 1 – 30) with a plurality of deposition units (pg. 4 line 160-162) including at least one deposition unit having a graphite target (pg. 3 line 108-109), depositing a graphite layer (pg. 4 line 139-140), as well as increasing the density (densifying) of the film (layer) using an ion gun (coating treatment device) (pg. 3 line 115-119, pg. 4 141-143).
Regarding claim 2, Hwang teaches an ion gun as the coating treatment device (pg. 3 line 115-119) and an ion beam does not physically contact the substrate (contactless).
Regarding claim 3, as described in the claim 2 rejection, Hwang teaches the coating treatment device is an ion gun (source) (pg. 3 line 115-119) that irradiates linearly (Fig. 1 – 33 – arrows directed linearly toward coating drum 31).
Regarding claim 5, Hwang teaches that the graphite target is planar (Fig. 1 - 32)
Regarding claim 10, Hwang teaches passing a thin metal plate (flexible substrate) through a coating drum (pg. 3 line 106-111; Fig. 1 – 31) in a deposition chamber (Fig. 1 – 30) with a plurality of deposition units (pg. 4 line 160-162), which implies the potential for depositing a stack of layers, including at least one deposition unit having a graphite target (pg. 3 line 108-109), depositing a graphite (carbon) layer (pg. 4 line 139-140), as well as increasing the density (densifying) of the film (layer) using an ion gun (coating treatment device) (pg. 3 line 115-119, pg. 4 141-143). Hwang also teaches a load (first spool) chamber with a winder (storage spool) (pg. 3 line 94-96; Fig. 1 – 10, 11) that provides the thin metal plate (flexible substrate) and an unloading (second spool) chamber with a rewinder (wind-up spool) (pg. 4 line 122-124; Fig. 1 – 40, 41) that the thin metal plate (flexible substrate) is wound on after deposition, wherein the deposition chamber (Fig. 1 – 30) lies downstream from the load (first spool) chamber (Fig. 1 – 10). Hwang fails to explicitly teach coating the substrate with a stack of layers including a diamond-like carbon layer. However, this limitation is merely the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The deposition apparatus of Hwang teaches all of the claimed structural limitations, which is necessarily capable of being used to coat a stack of layers including a diamond-like carbon layer.
Regarding claim 16, Hwang teaches a load (first spool) chamber with a winder (storage spool) (pg. 3 line 94-96; Fig. 1 – 10, 11) that provides the thin metal plate (flexible substrate) and an unloading (second spool) chamber with a rewinder (wind-up spool) (pg. 4 line 122-124; Fig. 1 – 40, 41) that the thin metal plate (flexible substrate) is wound on after deposition. The deposition chamber (Fig. 1 – 30) is arranged downstream from the load (first spool) chamber (Fig. 1 – 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Liu (US 6086730 A).
Regarding claim 4, Hwang fails to explicitly teach a direct current (DC) or pulsed DC sputter unit. However, Liu teaches that DC power (col 2 line 28-31) or pulsed DC power (col 2 line 36) is typically used for sputtering a graphite target. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a DC power source to sputter the graphite target of Hwang.
Regarding claim 7, Hwang fails to explicitly teach at least one direct current (DC) sputter source configured for depositing a conductive metal on the flexible substrate. However, Liu teaches that DC power (col 2 line 28-31) or pulsed DC power (col 2 line 36) is typically used for sputtering a graphite target. Graphite is inherently conductive, therefore, it would have been obvious to a .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Fujinami (US 20110064890 A1).
Regarding claim 6, Hwang fails to teach the coating drum connected to a device for applying an electrical potential to the coating drum. However, Fujinami (US 20110064890 A1) teaches applying a bias potential to the drum a flexible substrate travels along in order to increase the density of the film as well as improve film quality and deposition efficiency (para 0039; Fig. 1 - 28). Additionally, the biasing is applicable to sputtering processes (para 0161). Hwang teaches a  graphite heat dissipating sheet that rapidly transfers heat from a thin metal plate by using a high density graphite layer (pg. 2 line 44-47) because increased graphite film density leads to quicker heat transfer from the metal plate to the graphite layer and rapid heat dissipation from the graphite layer (pg. 2 line 73-75). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a bias to the coating drum of Hwang in order to improve yield through increased efficiency and to further increase the graphite film density, as desired by Hwang.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Suzuki (US 20120064321 A1) and Fujinami (US 20110064890 A1).
Regarding claim 8, Hwang teaches the coating drum comprising a curved substrate support surface for contacting the flexible substrate (Fig. 1 – 31, 12). Hwang fails to explicitly teach the coating drum is rotatable around a rotation axis or that the substrate support surface is electrically conductive. However, Suzuki teaches a high voltage applying rotary can (coating .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Achtner (US 20090285999 A1).
Regarding claim 9, Hwang teaches a transport path from a load (first spool) chamber (pg. 3 line 94-96, Fig. 1 – 10) to an unloading (second spool) chamber (pg. 4 line 122-124, Fig. 1 – 40). Hwang does not explicitly teach that a roller assembly is configured to transport the flexible substrate or that the transport path is partially concave and partially convex. However, Achtner teaches a roll-to-roll deposition system with additional rolls (roller assembly) (para 0027; Fig. 1 – 22) in which the transport path is partially convex around the additional rolls (Fig. 1 – 22) and partially concave around the drum (Fig. 1 - 110) (see annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the additional rolls to the Hwang apparatus in order to guide the flexible substrate along a partially convex and partially concave path such that the tension of the flexible  
Annotated Fig. 1 - Achtner

    PNG
    media_image1.png
    767
    433
    media_image1.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Fujinami (US 20110064890 A1) and Komvopoulos (US 20100190036 A1).
Regarding claim 17, Hwang fails to teach the coating drum connected to a device for applying electrical potential and the potential being a middle frequency of 1 to 100 kHz. However, Fujinami teaches applying a bias potential to the drum a flexible substrate travels along in order to increase the density of the film as well as improve film quality and deposition efficiency (para 0039; Fig. 1 - 28). Additionally, the biasing is applicable to sputtering processes (para 0161). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a bias to the coating drum of Hwang in order to improve yield through increased efficiency and to further increase the graphite film density, as desired by Hwang (pg. 2 line 73-75). Hwang in view of Fujinami fails to teach a potential having a middle frequency of 1 to 100 kHz. However, Komvopoulos teaches the synthesis of carbon films using a .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Liu (US 6086730 A) as applied to claim 4 above, and further in view of Fujinami (US 20110064890 A1) and Komvopoulos (US 20100190036 A1).
Regarding claim 18, Hwang in view of Liu fails to teach the coating drum connected to a device for applying electrical potential and the potential being a middle frequency of 1 to 100 kHz. However, Fujinami teaches applying a bias potential to the drum a flexible substrate travels along in order to increase the density of the film as well as improve film quality and deposition efficiency (para 0039; Fig. 1 - 28). Additionally, the biasing is applicable to sputtering processes (para 0161). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a bias to the coating drum of Hwang in order to improve yield through increased efficiency and to further increase the graphite film density, as desired by Hwang (pg. 2 line 73-75). Hwang in view of Liu and Fujinami fails to teach a potential having a middle frequency of 1 to 100 kHz. However, Komvopoulos  teaches the synthesis of carbon films using a cathodic arc system, wherein the substrate bias has a frequency of 25 kHz (para 0086), which lies within the claimed range of 1 to 100 kHz, and the cathodic arc source can be a graphite cathode (para 0060). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Knapp (US 4920067 A).
Regarding claim 19, Hwang fails to teach the plurality of deposition units comprises at least one AC sputter source for depositing a non-conductive material on the flexible substrate. However, Knapp teaches the deposition of a silicon monoxide layer onto graphite by RF sputtering (col 4 line 33-58). Because Hwang teaches that additional deposition chambers and sputtering targets can be added to the base process (pg. 4 line 160-162), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a deposition chamber and silicon monoxide target to the Hwang system in order to produce an encapsulated graphite component that facilitates epitaxial growth of semiconductor compounds as described by Knapp (abstract). Silicon monoxide is a non-conductive material and is deposited by RF (AC) sputtering.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2016182171 A1) in view of Knapp (US 4920067 A) and Liu (US 6086730 A).
Regarding claim 20, Hwang fails to explicitly teach the plurality of deposition units comprises at least one AC sputter source for depositing a non-conductive material and at least one DC sputter source for depositing a conductive material on the flexible substrate. However, Knapp teaches the deposition of a silicon monoxide layer onto graphite by RF sputtering (col 4 line 33-58). Because Hwang teaches that additional deposition chambers and sputtering targets can be added to the base process (pg. 4 line 160-162), it would have been obvious to a person having .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buschbeck (US 20140212599 A1) teaches an adjustable gas separation system with slits of 1.5 to 2 mm in width as well as a substrate length of 500 m, substrate width of 300 mm, and thickness of 50 to 125 micrometers. Lotz (US 20150109234 A1) teaches pairs of sputter targets or rotatable targets used with a roll-to-roll deposition system as well as depositing silicon dioxide and indium tin oxide in sequence on a variety of substrate materials including PET, COP, HCPET, and TaC. Huang (US 20130222282 A1) teaches depositing an index matching layer on a substrate with a TCO layer. Jun (US 20120021201 A1) teaches depositing a film on both sides of a substrate in a roll-to-roll deposition process. Hollars (US 6365010 B1) teaches magnetic arrangements tilted toward each other in a pair of sputter targets. Inagawa (NPL) teaches using PECVD with a roll-to-roll deposition system to deposit diamond-like carbon. Goderis (US 20110062022 A1) teaches cooling channels within sputter devices to prevent magnetic strength from declining. Nowicki (US 4424101 A) teaches that conductive materials are often sputtered with DC power and non-conductive materials are sputtered with RF/AC power. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794